DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-131 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Claim 149 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/3/2020.
NOTE: the claim requires “a protective layer….” Directed to non-elected species (Fig. 32 for example which includes protective layer 10127) and is not found in the elected species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 129-131 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0150133 A1 to Suzuki et al in view of U.S. Patent Application Publication 2016/0191767 A1 to Otani et al.
With respect to claim 129 Suzuki discloses, in Fig. 1-9, a photosensitive unit (13) of a camera module (4) (paragraph 20), comprising: an encapsulation portion (24) (paragraph 32); and a photosensitive portion, including a main circuit board (11) and a photosensitive sensor (21) (paragraph 23), wherein said encapsulation portion (24) is encapsulated to form on said main circuit board (11) and said photosensitive sensor (21) (paragraph 23 and Fig. 4) and has a window (41) defined by an inclined inner wall of said encapsulation portion and positioned above said photosensitive sensor to provide a light path of said photosensitive sensor (Fig. 4 and paragraph 33), wherein said photosensitive portion comprises at least one connecting element (31) which electrically connects said photosensitive sensor and said main circuit board, wherein said photosensitive portion encapsulates and wraps up said connecting element (paragraph 27-28 and Fig. 4).
Suzuki does not expressly disclose wherein said photosensitive portion comprises an optical filter positioned on and above said photosensitive sensor, wherein said encapsulation portion is integrally molded on said main circuit board, said photosensitive sensor, and said optical filter to form said window above said optical filter.
However, in analogous art, Otani teaches in Fig. 6, a photosensitive unit of a camera module (Fig. 6), having an encapsulation portion (135) which has a sloped window to provide and opening for a photosensitive sensor (133) which is mount on a circuit board (132) (Fig. 6) and wherein a photosensitive portion comprises an optical filter (24) positioned above said photosensitive sensor (133) (Fig. 6), wherein said encapsulation portion is integrally molded on said main circuit board, and said optical filter to form said window above said optical filter (Fig. 6 and paragraph 79-83).  Therefore, Otani teaches wherein said photosensitive portion comprises an optical filter positioned on and above said photosensitive sensor, wherein said encapsulation portion is integrally molded on said main circuit board, said photosensitive sensor, and said optical filter to form said window above said optical filter as the encapsulation portion of Suzuki’s which is similar to Otani’s is also formed on top of the photosensitive sensor.
At the time the invention was effectively filed it would have been obvious to one or ordinary skill in the art to use an optical filter attached to the encapsulation portion as taught by Otani on the encapsulation portion of Suzuki as it would merely be combining of a prior art element of an optical filter according to a known method shown in Otani to yield predictable results as Otani teaches a similarly sloped encapsulation portion, which is integrally molded to be mounted to a circuit board as that of Suzuki.
With respect to claim 130 Suzuki further discloses wherein said window (41) is a concave shaped window which is defined by said inclined inner wall of said encapsulation portion (Fig. 4 and paragraph 33).
With respect to claim 131 Suzuki further discloses wherein said window (41) of said encapsulation portion enlarges a size thereof from a bottom thereof upwardly and gradually, having a smaller bottom size and a larger top size, to form an inclined shape slope side (Fig. 4 and paragraph 33).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

January 26, 2022